OPINION — AG — ** CANDIDATE — DUAL POSITIONS ** (1) A CANDIDATE MAY NOT COMMISSION OR APPOINT THE SAME PERSON TO ACT SIMULTANEOUSLY FOR HIM AS A CHALLENGER AND AS A WATCHER AT A PRIMARY ELECTION. (2) 26 Ohio St. 413 [26-413](C) MUST BE MADE OR INCURRED " IN THE FURTHERANCE OF A CAMPAIGN " OF A CANDIDATE. THE AG DOES NOT BELIEVE THAT COMPENSATION PAID BY A CANDIDATE TO AN INDIVIDUAL TO ACT AS A CHALLENGER OR AS A WATCHER AT OR IN AN ELECTION PRECINCT IS COMPENSATION PAID TO SAID INDIVIDUAL " IN THE FURTHERANCE " OF THE CAMPAIGN OF SAID CANDIDATE. CITE: 26 Ohio St. 256 [26-256], 26 Ohio St. 369 [26-369], 26 Ohio St. 413 [26-413](C) (FRED HANSEN)